                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          )
 ALEKSANDR IUZHAKOV,                      )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      Civil Action No. 1:16-cv-02034 (KBJ)
                                          )
 JOHN FLATCHER, et al.,                   )
                                          )
              Defendants.                 )
                                          )


                              MEMORANDUM OPINION

      On September 13, 2018, Defendants filed a motion to dismiss, or in the alternative,

for summary judgment (see Mot., ECF No. 9.) The Court advised the pro se plaintiff of his

obligations under the Federal Rules of Civil Procedure and the local rules of this Court to

respond to the motion, and specifically warned him that if he did not respond to motion by

October 31, 2018, the Court may treat the motion as conceded. (See ECF No. 10.) To date,

Plaintiff has neither filed an opposition to Defendants’ motion nor has he requested

additional time to do so. Therefore, the Court will GRANT Defendants’ motion to dismiss

as conceded and DISMISS Plaintiff’s complaint without prejudice. Defendants’ alternative

request for summary judgment will DENIED as moot.

      A separate order accompanies this memorandum opinion.



DATE: January 31, 2019                  Ketanji Brown Jackson
                                        KETANJI BROWN JACKSON
                                        United States District Judge
